Citation Nr: 1025907	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  07-16 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether the Veteran timely perfected an appeal on his claims for 
service connection for posttraumatic stress disorder (PTSD), 
bipolar disorder, and status post right inguinal hernia repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel





INTRODUCTION

The Veteran had active service from November 1987 to November 
1992.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from an October 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.


FINDINGS OF FACT

1.  A rating decision dated in February 2005 denied the Veteran's 
claim for service connection for PTSD, bipolar disorder, and 
status post right inguinal hernia repair.  Notice of this 
decision was mailed to the Veteran on February 12, 2005.

2.  The Veteran submitted a notice of disagreement, and the RO 
issued a statement of the case on July 12, 2006.

3.  On September 14, 2006, the RO received the Veteran's VA Form 
9, substantive appeal.

4.  A timely request for an extension of the time limit for 
filing a substantive appeal is not of record.


CONCLUSION OF LAW

The Veteran's substantive appeal for the issues of entitlement to 
service connection for PTSD, bipolar disorder, and status post 
right inguinal hernia repair was not timely.  38 U.S.C.A. §§ 
7104, 7105, 7108 (West 2002); 38 C.F.R. §§ 3.109(b), 20.200, 
20.202, 20.300, 20.302, 20.303 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In 
the present case, it is the law, and not the facts, that are 
dispositive of the appeal.  Therefore, the duties to notify and 
assist are not applicable to this claim.  See Mason v. Principi, 
16 Vet. App. 129, 132 (2002).

Timeliness of Appeal

A substantive appeal consists of a properly completed VA Form 9 
or correspondence containing the necessary information.  Proper 
completion and filing of a substantive appeal are the last 
actions a veteran needs to take to perfect an appeal.  38 C.F.R. 
§ 20.202.  A substantive appeal must be filed within 60 days from 
the date that the agency of original jurisdiction mails the SOC 
to the veteran or within the remainder of the one-year period 
from the date of mailing of the notification of the determination 
being appealed, whichever comes later.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.302(b).

The Veteran's claim for service connection for PTSD, bipolar 
disorder, and status post right inguinal hernia repair was denied 
by a February 2005 rating decision.  A copy of the decision was 
mailed to him on February 12, 2005, and he filed a notice of 
disagreement.  A statement of the case was issued on July 12, 
2006, the cover letter to which stated:

You must file your appeal with this office within 60 days from 
the date of this letter or within the remainder, if any, of the 
one-year period from the date of the letter notifying you of the 
action that you have appealed.  If we do not hear from you within 
this period, we will close your case.  If you need more time to 
file your appeal, you should request more time before the time 
limit for filing your appeal expires.  See item 5 of the 
instructions in VA Form 9, Appeal to the Board of Veterans' 
Appeals.

The Veteran contends that on September 11, 2006 he appeared at 
the RO's building in San Diego and presented his VA Form 9 and 
additional written argument to an employee of DAV, his 
representative.  He reports that a DAV employee assured him his 
appeal would be filed with VA that day.  The Veteran's VA Form 9 
and the accompanying written argument were date stamped as 
received by the RO on September 14, 2006.

The law is clear that a substantive appeal must be filed with the 
agency of jurisdiction within the appropriate time frame.  The 
Board is bound by the laws and regulations governing the 
appellate process.  See 38 C.F.R. § 7104.  It is undisputed that 
the Veteran did not file a substantive appeal within the 60 days 
from the date the RO mailed the statement of the case (which in 
this case would be September 10, 2006); nor did he request an 
extension of time to do so.  The record shows that there was no 
correspondence from the Veteran before September 14, 2006, that 
can be construed as a substantive appeal or a request for an 
extension of time to submit a substantive appeal.  38 C.F.R. § 
20.302.  Consequently, the February 2005 rating decision became 
final when the Veteran did not complete his appeal within the 
prescribed time, and the appeal must be denied as a matter of 
law.  38 C.F.R. § 20.1103; see also Sabonis v. Brown, 6 Vet. App. 
426 (1994).

In summary, the Veteran failed to submit a substantive appeal, or 
a request for an extension of the time limit for filing his 
substantive appeal, in a timely manner.  See 38 C.F.R. §§ 
3.109(b), 20.303.  VA has not waived any issue of timeliness in 
the filing of the Substantive Appeal in this case, either 
explicitly or implicitly.  See Percy v. Shinseki, 23 Vet. App. 37 
(2009).  Accordingly, the Board is currently without jurisdiction 
to consider his claim, and the appeal is dismissed.


ORDER

A substantive appeal with respect to a February 2005 denial of 
entitlement to service connection for PTSD, bipolar disorder, and 
status post right inguinal hernia repair was not timely filed; 
the appeal is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


